OFFICE OF THE ATTORNEY      GENERAL   OF TEXAS
                               AUSTIN




Honorable 0. J. 9. Ellingson




        Yonr ist;t*r   'riif
r6646    BO fOlhW6:
                                                                   63:


Ron. 0. J. S. Ellintpon, Page #Q.



      You refer to a letter written by Sormer A6si6tant Attorney
General Aleup to you on January 3, 1938. That letter is bared
upon an entirely different statement of faots from thoee eon-
tained in your letter. There the Oonviot 69lTed lees than
one yosr flat time before he #a6 released on a oonditio$ml
pardon whioh was aubsaquently revoked and he was returned to
th5 penitent!ary from whioh he was finslly di6Ohsrg6d aftsr
he had.served the remaining portion of hi6 sentenoe whiohWa6
le.55 than on6 year rlat after his return and ra-inoaro6ra-
tion. Dr. Alsup held, under the faote stated, that the
oonvfot Wa6, when disoharged, entitled  to reoeite only )Zb.

      In the latter written tb you by Don. H. R. wllliford,
a formr   Assistant in this orrloe, the faOts there stated are
not the same a6 thO6a in the instant oaae. There tb6 oonviot
had served more than one year flat th6 before he wae &ran a
15 d6y r6pTi4Y0 t0 attend hi6 mother'6 funeral. Ha pr5sIptly
returned before the aspiration ol' hi6 reprieve, 6erv6d twtrro
month6 5or6, and wae dleoharged. Mr. Wllliford held thr .ooo-
dot wa6 entitled to be paid $50 wban dirrohargad.

     Article 616d~-1, Vernon’6   Annotated Civil statutes,
among other things; provide8   that Vben a prisoner is entitled
to a disobarga  tromp prison, he or 6he shall. be furnlahed
with a written or printed   diSOharg6" oontaining oert&in in-
formation, olothing, eta., "and when a person and/or oonviot
actually serve6 over one year, he ehall reoeive yifty Dol-
lare ($50.00) in aonep in addition to any money held to.
his or her oredlt, provided that if a peraon end/or oonvlot
does not actually serve one year rlat time, he shall not ra-
oeive P%fty Dollar6 (@O.OO)r but in lieu thereof a parson
aervi    leas than one year aotual time shall reoeive Twenty-
rive 3( e5.00) Dollar5 In money in addition to any money held
to his or her oredit and a decent outfit   of oitlzen*s alothing
of good quality and fit."

     The above Artidle became efreotive on Kay 26, 193s.
Subsequently, Artiole BlBBm-1 was enaoted and beoam6 effeotire
Ootober 26, 1933. By the provlgione or thla Artlel6, a
"Disohargad Conviots Navolv$ng'Pund* of $25,000 was created to
*be usad ior the prompt paymsnt in oash to all dlscbsrge4,
pardoned or paroled oonviot6.n

     These two artielse,  when oonetrusd together, a8 they muet
be, make it perfeotly olear that whsnaver a prieonar ia diS-
ohargecl from the penitentiary, whether ha ha6 sbrved his 66ntaIIO6
                                                                      636

Hon. 0. J. S. Ellingeon, Page #S.




or been granted a pardon, full or conditional, or a parole, he
is entitled to receive in oash, determined by the time he has
aotually served flat on his eentenae, tha amount of money 8 tated
in hrtiole GliJ(iz-1. If he has not actually served "one year
flat time," he oan reoelve only $26.00. If he has actually
served one year flat time and leaa than ten years, he shall
receive $50.00.

     When oonvlot Huey was r&leased from prieon on Ootober 6,
1937, on a reprieve for a period of 15 days, whloh was extended
ror another 15 day perlod, hs was expeoted to return to prison
to serve the reminder of his aentenoe. The Covornor*a proolam-
atlon contained this provision: "Time out of prison under t&la
proolamatlon shall not be oonsldered as time served on bentenoe.w
The erfect of whioh was to give hlzna leave of absenoe from
oonflnement for whlah he oould reoelve no credit on hi.8 asntenoe.
ne returned to prison on the very day him repriem   axpirad~ was
not again relaaaed from prison until July IJ8, 1938, when ha
was glren another reprieve for 30 days. Atthattlma,     he had
aotually served approximately LB mpnths flat of his santsnoe.

     In view 0r the roreetolng, it 'is our OpiniOU   that Auoy vra6
entitled to reoeive $50 when he was disoharged.


                                        Yours very truly

                                    ATTORNEY C?ZNERRL CITTmS